DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1 & 3-13 in the reply filed on 1/15/2022 is acknowledged.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required.
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 8, line 2: in front of “side”, delete “a” and insert --the--. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claim(s) 1, 4-6, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2014/0151708). 
	Re claims 1 & 9, Jeon teaches, Fig. 4B or 5A, [0065, 0070], an array substrate and a display panel, comprising: 
-a substrate (100, 120) having a first surface and a second surface, opposing to each other; 
-an active layer (130) over the first surface of the substrate; and 
-an amorphous silicon shielding layer (110, a-Si) comprising amorphous silicon, between the active layer (130) and the substrate (100, 120) (Fig. 5A) or over a side of the substrate (100) proximal to the second surface of the substrate (100) (Fig. 4B); 
wherein: 
an orthographic projection of the amorphous silicon shielding layer (110) on the first surface at least partially covers an orthographic projection of the active layer (130) on the first surface, such that the amorphous silicon shielding layer (110) shields a light from shedding onto the active layer (130).

    PNG
    media_image1.png
    248
    453
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    220
    452
    media_image2.png
    Greyscale

Re claims 4, 5, 12 & 13, Jeon teaches, under BRI, an illuminating region (region outside 110) and a non-illuminating region (region within 110), wherein: the orthographic projection of the active layer (130) on the first surface is within the non-illuminating region; and the orthographic projection of the amorphous silicon shielding layer (110) on the first surface covers only the non-illuminating region, but not the illuminating region (Fig. 4B or 5A); and a first insulating layer (120), wherein the first insulating layer (120) is between the amorphous silicon shielding layer (110) and the substrate (100) (Fig. 5A, [0077]); and the display panel is an OLED display panel, or an LCD display panel [0005, 0077, 0210]. 
Re claim 6, Jeon teaches a second insulating layer (160), wherein the second insulating layer (160) is over a surface of the amorphous silicon shielding layer (110) distal to the substrate (100) (Fig. 5C). 
Re claim 8, Jeon teaches the amorphous silicon shielding layer is over a side of the substrate proximal to the second surface of the substrate, wherein: the array substrate further comprises a buffer layer (120), between the active layer (130) and the first surface of the substrate (100). 
5.	Claim(s) 1, 3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (KR 20160049172) (ENG translation attached). 
Re claim 1, 3 & 9, Oh teaches, Fig. 2, page 3, an array substrate and a display panel, comprising: 
-a substrate (110) having a first surface and a second surface, opposing to each other; 
-an active layer (140) over the first surface of the substrate; and 
-an amorphous silicon shielding layer (120, a-Si) comprising amorphous silicon, between the active layer (140) and the substrate (110) or over a side of the substrate (110) proximal to the second surface of the substrate (110) (or consider layer 130 as a substrate); 
wherein: 
an orthographic projection of the amorphous silicon shielding layer (120) on the first surface at least partially covers an orthographic projection of the active layer (140)  on the first surface, such that the amorphous silicon shielding layer (120) shields a light from shedding onto the active layer (140), 
wherein the orthographic projection of the amorphous silicon shielding layer (120) on the first surface completely covers the first surface of the substrate (110). 

    PNG
    media_image3.png
    368
    569
    media_image3.png
    Greyscale

 Re claim 8, Oh teaches the amorphous silicon shielding layer (120) is over a side of the substrate proximal to the second surface of the substrate, wherein: the array substrate further comprises a buffer layer (130), between the active layer (140) and the first surface of the substrate (110). 
Re claims 10 & 11, Oh teaches the display panel is a top- emitting display panel, wherein: the orthographic projection of the amorphous silicon shielding layer (120) on the first surface of the substrate (110) completely covers the first surface of the substrate (110); and the display panel is an OLED display panel (pages 2 & 6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-6, 12 and 13 is/are, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Jeon (or Oh) in view of Suzuki et al. (US 2006/0045966).
	The teachings of Jeon (or Oh) have been discussed above. 
Re claims 4 & 12, Jeon (or Oh) does not explicitly teach an illuminating region and a non-illuminating region, wherein: the orthographic projection of the active layer on the first surface is within the non-illuminating region; and the orthographic projection of the amorphous silicon shielding layer on the first surface covers only the non-illuminating region, but not the illuminating region.
Suzuki teaches “in a non-active region 14 other than the active region 12, light-blocking material is applied all over, and a light-shielding layer 20 will be deposited and formed” [0031]. 
As taught by Suzuki, one of ordinary skill in the art would utilize and incorporate the above teaching into Jeon (or Oh) to obtain an illuminating region and a non-illuminating region having orthographic projection of the active layer and amorphous silicon shielding layer as claimed, because it is easily recognized by a skilled person in the art that non-illuminating region and illuminating region are essential parts of a display unit and it aids achieving desired & improved color image display unit. 
In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Suzuki in combination Jeon (or Oh) due to above reason. 
Re claims 5 & 6, Jeon teaches a first insulating layer (120), wherein the first insulating layer (120) is between the amorphous silicon shielding layer (110) and the substrate (100) (Fig. 5A, [0077]); and a second insulating layer (160), wherein the second insulating layer (160) is over a surface of the amorphous silicon shielding layer (110) distal to the substrate (100) (Fig. 5C). 
  Re claim 13, Jeon teaches the display panel is an OLED display panel, or an LCD display panel [0005, 0077, 0210] (or Oh, page 2). 
7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (or Oh) in view of Sasaki et al. (US 2009/0133753). 
	The teachings of Jeon (or Oh) have been discussed above. 
Re claim 7, Jeon (or Oh) does not explicitly teach the amorphous silicon in the amorphous silicon shielding layer has a number of dangling bonds of at least around 1020 cm-3.
Sasaki teaches “As is well known, since amorphous silicon containing no hydrogen includes defects caused by unpaired bonds (dangling bonds) at a density as high as 1019-1020 cm-3” [0006]. 
As taught by Sasaki, one of ordinary skill in the art would utilize the above teaching to obtain dangling bonds of at least around 1020 cm-3, because it is well known in amorphous silicon, and it has been held that where the general conditions of a claim are In re Alter, 105 USPQ 233.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sasaki in combination Joen (or Oh) due to above reason. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/24/22